Citation Nr: 1229673	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his mother



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2007, the Veteran testified at a Board personal hearing before the undersigned Acting Veterans Law Judge in St. Petersburg, Florida (Travel Board hearing).  A copy of this transcript is associated with the record.   

In April 2008, the Board remanded the claims of service connection for a psychiatric disorder and TDIU for additional development.  After a review of the development, the Board found additional development required.  As such, the claims were again remanded to the RO in September 2010.  Based on the current state of the record, decisions are now warranted for the Veteran's claim to service connection for a psychiatric disorder, and for his claim to a TDIU.  However, the issue of whether a TDIU is warranted under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In July 2008, the Veteran asserted a claim for service connection for a liver disorder secondary to medication used for his service-connected hypertension.  In June 2012, the Veteran's representative asserted clear and unmistakable error regarding a June 1995 rating decision's denial of service connection for chronic epigastric distress.  The record does not indicate that these claims have been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over the claims, each is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A psychiatric or personality disorder was not noted on the Veteran's service entrance examination.

2.  The Veteran was diagnosed with an Axis II personality disorder during service.

3.  The Veteran experienced no superimposed injury on his personality disorder during service.    

4.  The Veteran experienced no psychiatric injury during service, including no sexual assault during service, and was not diagnosed with a psychiatric disorder during service other than an Axis II personality disorder.   

5.  The Veteran experienced no symptoms of a chronic psychiatric disorder during service other than the diagnosed Axis II personality disorder.  

6.  The Veteran experienced no continuous symptoms of a psychiatric disorder in the first several years following service.  

7.  The Veteran's currently diagnosed psychiatric disorders of depression and schizophrenia were not incurred during active service.  

8.  The Veteran's currently diagnosed psychiatric disorders of depression and schizophrenia were not caused by service-connected migraine, hypertension, or foot disabilities.  

9.  The Veteran's currently diagnosed psychiatric disorders of depression and schizophrenia are not permanently worsened in severity by service-connected migraine, hypertension, or foot disabilities.  

10.  The Veteran is currently service connected for migraines as 50 percent disabling, hypertension as 10 percent disabling, and a bilateral foot disorder as 10 percent disabling.    

11.  The Veteran does not meet the combined rating criteria under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

12.  The criteria for referral for consideration of a TDIU under 38 C.F.R. § 4.16(b) have been met.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2011).      

2.  The combined rating criteria for consideration of a TDIU have not been met.  
38 C.F.R. § 4.16(a) (2011).

3.  The criteria for referral to the Director, Compensation and Pension Service, for extra-schedular consideration of the claim of TDIU are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.16(b) (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In several letters dated between April 2005 and June 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection and a claim for TDIU as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain. The notice included provisions for disability ratings and for the effective date of the claim.  The Board notes that notice regarding disability ratings and effective dates was not provided to the Veteran prior to the January 2005 rating decision on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  However, following full notification, the Veteran's claims were readjudicated by the RO in May 2010 and February 2012 Supplemental Statements of the Case (SSOCs) of record.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification, followed by a readjudication of the claim). 
 
With regard to the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent VA psychiatric examinations for his claimed mental disorder in April 2010 and August 2011.  The Board finds that the VA opinion and findings obtained in the report of the August 2011 examination are adequate, as the findings are predicated on a full reading of the medical records in the claims file.  The August 2011 report considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, private records, and the statements of the Veteran, and provided a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, VA examination reports, records from the Social Security Administration (SSA), and the Veteran's statements.  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The Board will rely on all the evidence of record to determine the issues on appeal.  The record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for a Psychiatric Disability 

Since February 2004, the Veteran has filed claims for service connection for various psychiatric disorders, specifically asserting service connection for depression, posttraumatic stress disorder (PTSD), and schizophrenia.  The Veteran maintains that he incurred psychiatric disabilities during service due to the rigors of service and to an in-service sexual assault, and alternatively, that he incurred psychiatric disorders secondary to other service-connected disabilities.  As indicated in its September 2010 remand of this matter, the Board has characterized the issue on appeal as one for service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

A PTSD claim based upon personal assault also involves different considerations.  If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the regulation in effect at the time the Veteran filed his claim for a psychiatric disorder in February 2004, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See Allen, 7 Vet. App. at 448.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

As indicated, the Veteran maintains that service connection should be granted on direct and secondary bases.  In support of his contentions, he states that he was treated for a psychiatric disorder during service.  Moreover, he states that since service his psychiatric problems have been secondary to a service-connected migraine disability.    

According to the service treatment records (STRs) in the claims file, the Veteran had been prescribed with Valproic acid in late 1993 and early 1994, and with Depakote in early 1994.  

The Veteran underwent a Medical Board during service which assessed his suitability for active duty service.  The Medical Board's October 1993 report found that the Veteran should be discharged due to physical disability rather than psychiatric disability.  The Board report did not note a psychiatric disorder.  

The STRs note that the Veteran had disciplinary problems during service.  In March 1994, he underwent a psychiatric evaluation.  The examining service medical officer noted the Veteran's disciplinary problems, and noted the Veteran's complaint that he was a victim of racism and prejudice.  The service medical officer noted that the Veteran had "pending possible legal charges for kidnapping and rape of an Okinawan."  The Veteran denied symptoms consistent with depression, anxiety, or psychosis.  The medical officer was asked to evaluate the Veteran for "depression vs. personality disorder."  The medical officer provided no Axis I diagnosis.  Under Axis II, the medical officer diagnosed the Veteran with a "personality disorder not otherwise specified with antisocial, narcissistic and immature features, severe."  

Pursuant to the October 1993 Medical Board findings, the Veteran was discharged from service in October 1994.  In a July 1994 discharge report of medical examination, the Veteran was found normal psychiatrically.  Moreover, in a July 1994 discharge report of medical history, the Veteran did not indicate either current complaints or a history of mental, nervous, or psychiatric problems.  

Several years after service, the Veteran began receiving VA treatment for a psychiatric disorder in the early 2000s.  In a November 2003 VA treatment record, a clinician wrote that the Veteran had a history of depression and nightmares while in the service but that his disorders were never treated.  In VA treatment records, dated in 2003 and 2004, the Veteran reported that he incurred PTSD by being sexually assaulted during service.  In a February 2004 treatment record, a clinician diagnosed the Veteran as having PTSD.  The Veteran also reported that he had been seen in service for nightmares.  In February 2004, the Veteran filed a claim for service connection for PTSD.  

The Veteran underwent a VA psychiatric examination in December 2004.  Diagnoses were major depression disorder with psychotic features and a pain disorder associated with both psychological factors and his medical condition.  The VA examiner opined that she could not state with any degree of certainty that the Veteran's depression was a direct result of migraines.  She further opined that, because the Veteran had a pain syndrome, the Veteran was not likely to resolve his depressive symptoms as long as he had chronic pain management issues.  In June 2005, the Veteran modified his claim for service connection for PTSD by asserting that, rather than seeking service connection for PTSD, he instead sought service connection for schizophrenia.

Pursuant to the Board's April 2008 remand, the Veteran underwent VA psychological examination in April 2010.  The examiner diagnosed the Veteran with schizophrenia and depressive disorder.  The examiner opined that the mental conditions made likelihood of any employment most unlikely.  The VA examiner reviewed private medical evidence dated in September 2003, which indicated that a major depressive disorder was secondary to a post-service December 2002 work-place accident.  The private report indicated that the Veteran claimed that the accident caused back and right upper extremity injuries.  In the April 2010 report, the VA examiner also noted the in-service finding that the Veteran had a personality disorder.  The VA examiner wrote that he could not provide an opinion regarding the nexus between current psychiatric diagnosis and service without resorting to speculation.  He cited the evidence that the Veteran denied symptoms of anxiety, depression, or psychosis at the time of evaluation in service, but had some adjustment difficulties and disciplinary problems in service.  He noted that the personality disorder was presumed to have existed prior to service, and then wrote that it may be that the Veteran's "personality organization was such that the stress of the military was sufficient enough to trigger the onset of psychological symptoms; however, the onset of his depression and schizophrenia are unclear; therefore, [he could not] resolve this issue without resort to mere speculation."

Pursuant to the Board's September 2010 remand, the Veteran again underwent VA psychological examination in August 2011.  In the report of record, many of the same findings noted in the April 2010 report were reiterated.  But in this report, the examiner diagnosed the Veteran with schizophrenia, paranoid type.  The examiner did not diagnose the Veteran with any depressive disorder.  The examiner clearly stated that, based on a review of the claims file and an assessment of the Veteran, the Veteran's disorder was likely not incurred during his service.  In support, the examiner stated the schizophrenia "most likely developed and displayed symptoms well after" military service.  The examiner noted that, though the Veteran was evaluated for a psychiatric disorder during service, he was only diagnosed with having a personality disorder.  Moreover, the examiner noted that the Medical Board which recommended discharge from service did not note a psychiatric disorder.  The August 2011 examiner also stated that the Veteran's migraines and hypertension likely did not cause his mental disorder.  The examiner indicated that the disorders may exacerbate the Veteran's mental disorder, but that the Veteran's mental disorder, "presented post military and has followed a natural progression."   

Based on the evidence of record, the Board will inquire into whether the Veteran incurred a psychiatric disorder during service, and whether the Veteran has a psychiatric disorder that is secondary to (i.e., caused or aggravated by) a service-connected disability.    

With regard to the theory of direct service connection, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience any in-service psychiatric injury, including no sexual assault as alleged, and did not experience chronic symptoms of psychiatric disorder other than personality disorder, which is not a disability for VA disability compensation purposes.  See 38 C.F.R. § 3.303(c).  The STRs indicate no symptoms of a chronic psychiatric disorder during service.  Upon entry into service, examining medical personnel did not note a psychiatric disorder.  Though STRs dated in 1993 and 1994 indicate prescription of psychiatric medication, and evaluation for a psychiatric disorder, an October 1993 Medical Board Report did not note a psychiatric disorder.  The March 1994 psychiatric evaluation found the Veteran with an Axis II personality disorder, but without any acquired (Axis I) psychiatric disorder.  The July 1994 service discharge report of medical examination did not note a psychiatric disorder.  Moreover, the Veteran did not indicate a history or complaints of symptoms of psychiatric, mental, or nervous disorder in his July 1994 discharge report of medical history.  

The Board finds that the weight of the evidence of record demonstrates no continuity of symptomatology of an acquired psychiatric disorder following service until years after service.  The Veteran was discharged from service in October 1994.  The earliest evidence of record of a chronic psychiatric disorder, or of treatment for a chronic psychiatric disorder, is dated in 2003 and 2004.  As indicated, the Veteran began private and VA treatment for psychiatric symptoms in 2003 and 2004, several years following discharge from service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Hence, the STRs and medical evidence following service indicate that the Veteran did not have a chronic psychiatric disorder during service, or soon after service, but did have a personality disorder.  This does not mean that he had a chronic in-service disability, however.  A personality disorder is not a disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011) (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.  

The Board recognizes that VA's General Counsel, after studying 38 C.F.R. 
§ 3.303(c), issued the interpretation, binding on the Board, that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has interpreted that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  In this case, the Board finds no evidence of aggravation of the personality disorder, or of a superimposed disorder, during service.  As indicated, the STRs and post-service medical evidence indicates no psychiatric problems either related to the Veteran's personality disorder, or irrespective of the personality disorder.  Medical professionals deemed the Veteran psychiatrically normal during service, at the end of his service, and did not diagnose the Veteran with a psychiatric disorder until several years following service.  The Board notes moreover that the Veteran has never asserted that his active service aggravated his personality disorder, or caused a superimposed injury or disease on his personality disorder during service, other than the non-credible assertion of in-service sexual assault made late in the claims process.  

The Board notes that in this case the Veteran filed other claims for service connection with VA, but did not claim or mention any psychiatric disorder, including PTSD.  For example, in January 1995, the Veteran filed an original claim for VA disability compensation for multiple disabilities that he believed were service connected.  At that time, he did not claim or mention any psychiatric disorder, including PTSD, schizophrenia, or depression.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disabilities in January 1995, but did not mention any psychiatric symptoms at that time.  This suggests to the Board that there was no pertinent psychiatric symptomatology at that time.  Private treatment records obtained in conjunction with those claims showed normal brain and neurological findings, and no history or complaints by the Veteran of psychiatric symptoms.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in filing a claim where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a psychiatric disorder, or even mentioning psychiatric symptoms, in January 1995, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a psychiatric injury in service, or the lack of psychiatric symptomatology at the time he filed the claim, or both.  

In reviewing the record for evidence of an in-service incident that may have led to a psychiatric disorder, the Board considered the Veteran's assertion to treating VA personnel in December 2003 that he suffered an in-service sexual assault, and did not claim service connection for PTSD until 2004.  The Board has considered whether the evidence of record would support a service connection finding for PTSD based on the alleged assault; however, the Board does not find his assertion of in-service sexual assault to be credible.  The STRs do not mention an alleged sexual assault, or treatment for symptoms related to a sexual assault.  The report of the in-service psychiatric evaluation does not mention the alleged sexual assault.  The Medical Board report does not note the alleged sexual assault.  The discharge reports of medical examination and history do not mention the alleged sexual assault.  The record contains no information regarding the alleged in-service sexual assault until several years following service.  

The Veteran does not even mention the alleged sexual assault in his February 2004 claim for service connection for PTSD.  The Veteran does not mention the alleged sexual assault in a detailed August 2004 statement submitted in support of his claim to service connection for PTSD even when he is trying to obtain compensation for PTSD and after being specifically asked to provide stressor information.  Private medical evidence - to include the detailed September 2003 private psychological evaluation that related the Veteran's post-service work-place accident to his troubled psychiatric state - does not note any complaints by the Veteran of his alleged in-service sexual assault.  Such histories reported by the Veteran for treatment purposes, before he even filed a claim for VA compensation purposes, is highly probative because one would be expected to give an accurate medical history in order to receive the proper care. 

In a June 2005 statement, the Veteran appeared to abandon his theory of service connection for PTSD.  He stated that, based on a psychiatrist's diagnosis, he now sought service connection for schizophrenia, and that his claim for service connection for PTSD should "be amended to [reflect] that diagnosis, and that it be processed as a claim for S/C for schizophrenia."  The Veteran reinforced this statement in the October 2005 substantive appeal in which he did not mention PTSD or sexual assault, but noted the denial of service connection for schizophrenia and depression.  During the July 2007 testimony before the undersigned, the Veteran did not even assert that he had PTSD or that he had experienced a sexual assault during service.  

Though the Veteran's treating VA personnel noted, in 2003 and 2004, the sexual assault allegation and provided a diagnosis of PTSD, the Veteran has not been diagnosed with PTSD since then.  In reports dated from June 2005 to October 2010, the Veteran's treating psychiatrist diagnosed the Veteran with schizoaffective disorder, bipolar disorder, and depression, but not with PTSD.  Moreover, none of the VA compensation examination reports (dated in December 2004, April 2010, and August 2011) addressing the Veteran's psychiatric state notes either PTSD or a sexual assault.  In sum, the preponderance of the lay and medical evidence of record, especially the Veteran's own inconsistently reported histories, is against a finding that the Veteran experienced a sexual assault during service.  The weight of the competent evidence also demonstrates that the Veteran does not currently have a diagnosed disability of PTSD.   

Further, the weight of the competent evidence of record is against the Veteran's general lay assertions that the psychiatric disorders he now has relate to service.  Rather, the only medical professional to comment on the Veteran's claim countered his assertions, offering a negative nexus opinion that weighs against a finding of relationship of currently diagnosed psychiatric disorders to service.  The VA examiner who conducted the August 2011 examination indicated a complete review of the claims file and an evaluation of the Veteran, then opined that the Veteran's disorder was likely not incurred during his service.  Moreover, the examiner supported the opinion with a rationale that was based on accurate facts, consistent with the evidence and the Board's findings in this case, that the Veteran's psychiatric disorder most likely developed after military service.  See Reonal supra.  The Board finds this medical opinion to be of probative value weighing against the Veteran's claim to direct service connection for a psychiatric disorder.  Further, this opinion is consistent with the September 2003 private psychological evaluation which tended to support the finding that a chronic psychiatric disorder emerged several years after service, which was suggested to be due to orthopedic injuries incurred in a December 2002 civilian work-place accident.  

With regard to the theory of secondary service connection, the Board similarly finds the weight of the evidence of record against the claim.  The only medical opinion of record addressing the secondary service connection theory is found in the August 2011 VA report, in which the examiner opined that the Veteran's migraines and hypertension likely did not cause or aggravate his mental disorder.  With regard to aggravation, the examiner stated that, though these disorders may exacerbate the Veteran's mental disorder, the mental disorder "has followed a natural progression."  38 C.F.R. § 3.310(b) (2011) (an increase in severity of a nonservice-connected disorder that is due to the nature progress of the disorder will not be service connected).   

The Board notes that, on the question of nexus of currently diagnosed psychiatric disorders to service-connected disabilities, the Board has considered the Veteran's lay assertions that his service caused him to develop a psychiatric disorder, and that his service-connected disabilities caused him to develop psychiatric problems.  However, on the question of when or how the Veteran developed schizophrenia or a Major Depressive Disorder, the Board finds the Veteran's statements to be of limited value.  The Board recognizes that the Veteran is competent to testify regarding matters that are observable to him, such as emotions he may have experienced or psychiatric symptoms that manifested, as these observations require only personal knowledge as they come to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, the Veteran is not competent to render a judgment on how and why an internal psychiatric disorder may have developed, that is, to relate a specifically diagnosed psychiatric disorder to an event in service or to a service-connected physical disability.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence not competent on issue concerning the development of rheumatic fever).

In summary, the evidence of record preponderates against the Veteran's claim for service connection for a psychiatric disorder.  The evidence demonstrates that the Veteran entered service without a diagnosed psychiatric disorder.  The evidence shows that the Veteran experienced discipline problems during service that led to psychiatric evaluation.  The psychiatric evaluation found him without chronic symptoms of a psychiatric disorder, but with a personality disorder.  The personality disorder was not aggravated during service, and was not subject to superimposed disease or injury.  An alleged in-service stressful event of sexual assault did not occur.  Ultimately, the Veteran was discharged from service for physical problems, pursuant to a Medical Board Report which did not note a psychiatric disorder.  Moreover, the discharge reports of medical examination and history did not note a psychiatric disorder.  The evidence shows that the Veteran eventually developed psychiatric problems following service that are not related to service.  The weight of the competent medical opinion is that the Veteran's post-service psychiatric problems are unrelated to service, and the Veteran's service-connected disabilities did not cause or aggravate the Veteran's psychiatric disorder.     

As the preponderance of evidence weighs against the Veteran's claim for service connection for a psychiatric disorder, variously claimed and diagnosed, and including as secondary to service-connected disabilities, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"). 

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  The Veteran is service connected for three disabilities.  He is rated as 50 percent disabled for migraines, 10 percent disabled for hypertension, and 10 percent disabled for a bilateral foot disorder.  

Under the objective criteria of combined rating percentages at 38 C.F.R. § 4.16(a), the Veteran is not eligible for consideration of a TDIU.  Although he is rated as 50 percent disabled for one disability, the Veteran's combined disability rating is not 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Rather, his current combined rating is 60 percent.  See 38 C.F.R. § 4.25.  The disabilities do not share a common etiology, were not caused by a single accident, and each disability affects different body systems, so no exception to the combined rating percentage requirement applies in this case.  38 C.F.R. § 4.16(a).  

Based on evidence in the STRs, the Board closely considered combining the 50 and 10 percent ratings for migraines and hypertension, respectively, to form a 60 percent rating under 38 C.F.R. §§ 4.16, 4.25.  The STRs indicate that the Veteran was discharged from service pursuant to the October 1993 Medical Board Report that found him physically unqualified for full duty.  That report cited two diagnoses - the Veteran's severe headaches and his mild hypertension.  While both diagnosed disabilities formed the basis of the Medical Board's discharge recommendation, the evidence does not show any common etiology for the two disabilities.    

Therefore, such a combination of disabilities based on common etiology or same body system or other exception to the 38 C.F.R. § 4.16(a) combined rating percentage for eligibility for TDIU is not warranted in this case.  The Veteran's migraines and hypertension are different and separate disabilities.  This is demonstrated in the Medical Board Report, which did not indicate that the disorders were related, and actually cited only the severity of the headaches as the reason for recommending discharge from service.  Moreover, no VA medical evidence has indicated that the disabilities share a common etiology.  Rather, the VA medical evidence indicates that the disabilities are separate; even as the Veteran's hypertension has been well controlled, his migraines have continued.  Indeed, the evidence indicates that the Veteran's hypertension and migraines are coincident.  As such, the disabilities do not share a common etiology, were not caused by a single accident, and each disability affects different body systems.  For these reasons, they may not be combined under 38 C.F.R. § 4.16 to meet the combined percentage eligibility requirements for consideration of TDIU under 38 C.F.R. § 4.16(a).  

Having failed to meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.    Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Consideration of the TDIU under 38 C.F.R. § 4.16(b) is addressed in the remand section below.  As indicated above, the Board has found that the Veteran does not meet the eligibility criteria for TDIU under the schedular combined rating percentages of 38 C.F.R. § 4.16(a).  As the bases for findings under 38 C.F.R. § 4.16(a) turn on legal eligibility based solely on combined rating percentages, without reaching the question of unemployability due to the service-connected disabilities, whereas eligibility for TDIU under 38 C.F.R. § 4.16(b) turns on the factual,  merits-based question of whether the Veteran's unemployability is due to the service-connected disabilities that is not dependent on combined rating percentages, the Board finds there is a valid basis for deciding TDIU eligibility under 38 C.F.R. § 4.16(a) in this decision, and for referring (remanding) the question of TDIU eligibility under 38 C.F.R. § 4.16(b).  Such bifurcation of a claim generally is within the VA Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).


ORDER

Service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, is denied.  

Entitlement to a TDIU under 38 C.F.R. § 4.16(a) is denied.   


REMAND

Although the objective criteria are unmet under § 4.16(a), there is at least some evidence suggesting that the Veteran may be "unable to secure or follow a substantially gainful occupation by reason of" his service-connected migraines.  See 38 C.F.R. § 4.16(b).  In this case, there is some competent evidence of record suggesting that the Veteran's migraines may render him incapable of employment.  For this reason, referral to the Director, Compensation and Pension Service, for consideration of a TDIU under 38 C.F.R. § 4.16(b) is warranted.  

The evidence of record addressing the issue of the Veteran's employability is found in the Veteran's own statements, in VA treatment records, and in VA compensation examination reports dated in January 2006, April 2010, and August 2011.  Based on this evidence, the Board finds further assessment of the TDIU claim warranted.  
38 C.F.R. § 4.16(b).  With his own statements of record, the Veteran provides evidence in support of his claim.  He contends that he is unemployable because of pain and limitation associated with each of his service-connected disabilities.  He asserts that pain associated with his headaches, and side effects related to his hypertension medication such as nausea and fatigue render him unemployable.  In claiming unemployability, the Veteran has also noted the pain in his feet.  As pain, nausea, and fatigue are observable symptoms, the Veteran's complaints have probative value in this analysis.  

The April 2010 and August 2011 VA examination reports indicated that the Veteran is unemployable due to (non-service-connected) psychiatric problems; however, the January 2006 VA examination report states that the Veteran's migraines "totally" debilitate him during attacks.  Moreover, the Board notes that the Veteran has been awarded SSA disability benefits in part based on his complaints regarding his migraines.  Such evidence is of some probative value in VA adjudication on the question of unemployability and cause of unemployability, although not determinative of the VA adjudication.  

As the analysis and findings above in this Board decision reflect, the Board has no authority to assign a TDIU rating under 4.16(b) where a claimant does not meet the schedular requirements of 4.16(a), without first referring the case to the Director, Compensation & Pension Service.  See Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (the Board may not assign an extraschedular rating in the first instance).  The code clearly provides that a claim for extraschedular consideration under 38 C.F.R. § 4.16(b) must be determined by the Director, Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the issue of a TDIU under 38 C.F.R. § 4.16(b) is REMANDED for the following action:

1.  The claim for a TDIU under 38 C.F.R. § 4.16(b) is to be submitted to the Director, Compensation and Pension Service, for adjudication.  

2.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a SSOC, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  Each should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


